  Case 15-35290         Doc 39     Filed 03/19/19 Entered 03/19/19 12:15:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35290
         DONETTE HORTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/16/2015.

         2) The plan was confirmed on 01/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/06/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,250.00.

         10) Amount of unsecured claims discharged without payment: $177,400.59.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35290      Doc 39        Filed 03/19/19 Entered 03/19/19 12:15:57                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $30,143.02
       Less amount refunded to debtor                           $587.69

NET RECEIPTS:                                                                                  $29,555.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,958.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,317.66
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,275.66

Attorney fees paid and disclosed by debtor:                  $42.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN CREDIT ACCEPTANCE      Unsecured      4,650.00            NA              NA            0.00        0.00
AMERICAN CREDIT ACCEPTANCE      Secured       17,350.00     19,261.95        19,261.95     19,261.95    1,280.27
AMERICAN GENERAL FINANCIAL/SP   Unsecured           0.00           NA              NA            0.00        0.00
ASSOCIATED RECOVERY SYSTEMS     Unsecured         121.12           NA              NA            0.00        0.00
ATLANTIC CREDIT & FINANCE       Unsecured      1,263.00       1,063.81        1,063.81          21.28        0.00
Cap One                         Unsecured           0.00           NA              NA            0.00        0.00
Cap One                         Unsecured           0.00           NA              NA            0.00        0.00
Cap One                         Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA            Unsecured      2,353.00       2,353.61        2,353.61          47.07        0.00
CAPTIALONE                      Unsecured           0.00           NA              NA            0.00        0.00
CHASE                           Unsecured      1,000.00            NA              NA            0.00        0.00
CHASE CC                        Unsecured      1,453.00            NA              NA            0.00        0.00
CHASE HOME FINANCE LLC          Secured      134,000.00            NA              NA            0.00        0.00
CHASE HOME FINANCE LLC          Secured              NA            NA         3,630.82      3,630.82         0.00
CHASE MANHATTAN MORTGAGE CO     Unsecured    132,913.00            NA              NA            0.00        0.00
CITIBANK NA                     Unsecured      1,064.00            NA              NA            0.00        0.00
COMCAST                         Unsecured         289.00           NA              NA            0.00        0.00
COMENITY BK                     Unsecured           0.00           NA              NA            0.00        0.00
CREDIT UNION 1                  Unsecured           0.00           NA              NA            0.00        0.00
DAMITA BUFFINGTON & ASSOC       Unsecured      1,382.64            NA              NA            0.00        0.00
MB FINANCIAL BANK               Unsecured          68.00           NA              NA            0.00        0.00
MIDLAND FUNDING                 Unsecured           0.00        531.40          531.40          10.63        0.00
Park Towers Apartments          Unsecured      8,802.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,382.00            NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,383.00       1,382.64        1,382.64          27.65        0.00
Shell/Citi                      Unsecured           0.00           NA              NA            0.00        0.00
STEWART AUTO FINANCE I          Unsecured     19,051.00            NA              NA            0.00        0.00
SYNCHRONY BANK                  Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35290     Doc 39     Filed 03/19/19 Entered 03/19/19 12:15:57                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim        Claim         Principal       Int.
Name                           Class    Scheduled        Asserted     Allowed          Paid          Paid
WSF FINANCIAL               Unsecured           0.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                            $3,630.82           $3,630.82                   $0.00
      Debt Secured by Vehicle                      $19,261.95          $19,261.95               $1,280.27
      All Other Secured                                 $0.00               $0.00                   $0.00
TOTAL SECURED:                                     $22,892.77          $22,892.77               $1,280.27

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $5,331.46           $106.63                   $0.00


Disbursements:

       Expenses of Administration                          $5,275.66
       Disbursements to Creditors                         $24,279.67

TOTAL DISBURSEMENTS :                                                                      $29,555.33




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35290         Doc 39      Filed 03/19/19 Entered 03/19/19 12:15:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
